Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As noted in the attached interview summary, the Office action mailed 1/5/22 contains errors that affects applicant’s ability to reply to the Office action. Since this error has been called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected.
The following detailed action replaces and supersedes the Office action mailed 1/5/22.
DETAILED ACTION
The amendment dated 9/30/21 has been entered.
Response to Arguments
The claim amendments and arguments are sufficient to overcome the 102 rejections based on Meyers—Meyers does not show the parallel round bars now required by independent claims 1 and 14 and Meyers does not describe the each connector at the same height and angle as required by independent claim 18.
Applicant’s arguments regarding claim 9 and Meyers are largely moot in view of the re-articulated ground of rejection. Examiner points out that the “plurality” of tools vis-à-vis the obviousness rejection of claim 9 was based on an obvious duplication of buckets, not the plurality of tools shown in figure 1.

Claim Objections
Claim 20 objected to because of the following informalities:  “min tool” should be changed to “mine tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and  19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it is not clear how the “further “ connector differs from the connector of claim 9.
Claim 19 is indefinite because it continues to call for “mining tool[s]” while claim 18 has been amended to recite “mine” tool[s]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1,3-8, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers US Patent Number 9,751,472 in view of US Patent Application Publication 2013/0008153 Stefek 
Meyers describes an apparatus for use with mining machine including mining tool (e.g. bucket 116) having first connector and storage rack 100 having second connector 108. Meyers also describes the rack adapted to connect to the mining machine using “universal”  connector (col. 4 line 46) and describes the mining machine as a skid-steer loader which has a boom 132. Meyers does not describe the round bars and the boom having hooks.
Stefek describes a universal coupler for mining machine which incorporates a plurality of hooks (56,58) on the boom and a pair of parallel round bars (34,36) on the implements.
Examiner finds that the prior art includes each element claimed, the only difference being lack of actual combination ( i.e. Meyers lacks the hooks and bars of Stefek)
Examiner finds that one of ordinary skill in the art could have combined the elements by known methods and that in combination each would perform the same function.
Examiner finds that one of ordinary skill in the art would have found the results of the combination predictable.
1 . 

With regards to claims 3-5: Meyers describes second mining tool col. 4 lines 20-26. Modification of the second mining tool to have third connector would have been obvious for the same rationale. 
With regards to claim 6: compartments 110, fig 3 of Meyers.
With regards to claim 7: jackhammer  (col. 4 line 26 of Meyers) anticipates scaler.
With regards to claim 8: Meyers col. 4 line 25.

Regarding independent claim 14:
Meyers describes an apparatus for use with a mining machine having a boom 132 comprising a rack 100 with first connector 108.
Meyers also describes the rack adapted to connect to the mining machine using “universal”  connector (col. 4 line 46) and describes the mining machine as a skid-steer loader which has a boom 132. Meyers does not describe the round bars and the boom having hooks.
Stefek describes a universal coupler for mining machine which incorporates a plurality of hooks (56,58) on the boom and a pair of parallel round bars (34,36) on the implements.

Examiner finds that one of ordinary skill in the art could have combined the elements by known methods and that in combination each would perform the same function.
Examiner finds that one of ordinary skill in the art would have found the results of the combination predictable.
Therefore modification of Meyers to have the parallel round bars and the boom having hooks would have been obvious. 
With regards to claim 16-17: Stefek describes connecting multiple tools to the boom with identical connectors, therefore it would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Meyers to have parallel bars on the mining tool(s) as claimed.




Claim 9-13, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent Number 9,751,472 alone.
 Meyers describes a storage rack 100 for storing a mining tool (bucket), adapted to connect with the mining machine (see figure 3 and 4).

Examiner finds that modification of Meyers to have two (or more) buckets stored in the rack would amount to a plurality of mining tools (i.e. the additional buckets) adapted to connect as claimed, and that having storage for a plurality of buckets amounts to an obvious duplication of parts. Furthermore, selection of a particular height and angle is deemed to be an obvious engineering design choice. One would be motivated to make them at the same height and angle for balancing, or for aesthetic reasons.
Regarding claim 10: Meyers shows the connector in figures 3 and 4.
Regarding claim 11: See Meyers at figure 3—parallel bars 124/128. (note that unlike claim 1, for example, claim 11 does not require the bars to be round.
Regarding claim 12: See Meyers at figure 6.  The space between 106b on the right and 106/112 on the left amounts to a compartment for mining tool 116. Examiner finds that duplication of the compartment would have been an obvious duplication of parts to enable the user to store more buckets.
With regards to claim 13: shelves 114a and/or 114b and/or 114c figure 6 of Meyers.

Regarding independent claim 18: Myers describes connecting a mining machine to a first mining tool (rock breaker—col. 4 lines 23-28) in a storage rack 100 including a plurality of tools(col. 4 lines 23-28); and suggests using the first mining tool to perform a mining operation ( “rock breaker’ implicitly suggests the mining operation of breaking 
Meyers does not describe the each of the mining tool connectors at the same height and angle. 
Note that for the purposes of claims 18-21, Examiner interprets “connector” broadly to include power or hydraulic connector—Meyers col. 4 lines 34-36
Examiner finds that placement of the connector at the same height and angle amounts to an obvious engineering design choice-- One would be motivated to make them at the same height and angle for balancing, or for aesthetic reasons. Or alternatively, to use a plurality of identical tools.
Regarding claim 19: one of ordinary skill in the art would find it clear suggestion in the Meyers disclosure (col. 4 lines 37-40) that the step of connecting (Meyers disclosure of “rack …may be coupled” col. 4 line 34) occurs prior to the step of connecting the mining machine to the firs tool (“tool…may then be powered”). The step of disconnecting the rack from the mining machine would have been obvious, in order to allow use of the bucket to muck rock.  That is, one would use the rock breaker, and then use the bucket to clean up the rock and the bucket could not be used with the rack connected.
With regards to claim 20: one of ordinary skill in the art would find it clear suggestion in the Meyers disclosure (col. 4 lines 37-40) of connecting the mining machine to a second connector of a second of the plurality of tools (“second tool…may be stored…until needed”)
Regarding claim 21: placement of the connector at the same height and angle amounts to an obvious engineering design choice-- One would be motivated to make them at the same height and angle for balancing, or for aesthetic reasons. Or alternatively, to use a plurality of identical tools.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (A) Combining prior art elements according to known methods to yield predictable results.